
	
		II
		110th CONGRESS
		1st Session
		S. 2525
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Menendez (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prevent health care facility-acquired
		  infections.
	
	
		1.Short
			 titleThis Act may be cited as
			 the MRSA Infection Prevention and
			 Patient Protection Act.
		2.DefinitionsIn this Act:
			(1)Acute care
			 hospitalThe term acute care hospital means a
			 hospital that maintains and operates an emergency room (including a trauma or
			 burn center), surgical unit, birthing facility, and such other unit that is
			 highly susceptible to acquiring or transmitting infections, as determined by
			 the Secretary through regulations.
			(2)HospitalThe
			 term hospital has the meaning given such term in section 1861(e)
			 of the Social Security Act (42 U.S.C. 1395x(e)) and includes critical access
			 hospitals (as defined in section 1861(mm) of such Act) and other entities
			 determined to be hospitals by the Secretary.
			(3)MRSAThe term MRSA means
			 Methicillin-Resistant Staphylococcus aureus.
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Hospital
			 infection prevention programs
			(a)Regulations
				(1)In
			 generalNot later than 5 months after the date of enactment of
			 this Act, the Secretary, in consultation with the Director of the Centers for
			 Disease Control and Prevention and such independent experts as the Secretary
			 determines appropriate, shall promulgate regulations that—
					(A)define the term
			 MRSA;
					(B)provide a list of
			 best practices for MRSA and such other antibiotic resistant staphylococcus as
			 the Secretary determines appropriation;
					(C)define the term
			 high risk hospital departments for purposes of applying the best
			 practices provided for under subparagraph (B), which may include surgical,
			 burn, neonatal, and such other department as the Secretary may
			 designate;
					(D)provide
			 screening, record keeping, and other requirements as they relate to reductions
			 in MRSA.
					(2)ConsistencyThe
			 regulations promulgated under this subsection shall be consistent with the
			 requirements of this Act.
				(3)Effective
			 dateThe regulations promulgated under paragraph (1) shall take
			 effect on the date that is 1 month after the date on which such regulations are
			 published in the Federal Register, but in no case later than 6 months after the
			 date of enactment of this Act.
				(b)Screening
			 requirements
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, all acute care hospitals shall screen all patients entering intensive
			 care units and other high risk hospital departments (as defined in the
			 regulations promulgated under subsection (a)(1)).
				(2)Extension of
			 requirements
					(A)In
			 generalThe Secretary, in consultation with the Director of the
			 Centers for Disease Control and Prevention, shall establish a process and a
			 timetable for extending the screening requirements of paragraph (1) to all
			 patients admitted to all hospitals.
					(B)Requirements
			 fully appliedThe timetable established under subparagraph (A),
			 shall require that all patients be covered by the screening requirements under
			 paragraph (1) by not later than January 1, 2012.
					(C)WaiversThe
			 Secretary may waive the requirements of this paragraph—
						(i)if
			 the Secretary determines that the rate of MRSA (or similar infections) is
			 declining; or
						(ii)if
			 the Secretary determines that such requirements should not apply to certain
			 hospitals or units of hospitals because the danger of acquiring or transmitting
			 MRSA (or similar infections) is no greater than it is of acquiring MRSA in the
			 community.
						(3)Medicare
			 payment adjustmentsNot later than January 1, 2009, the Secretary
			 shall submit to the appropriate committees of Congress, a report on whether
			 payment adjustments should be made under title XVIII of the Social Security Act
			 (42 U.S.C. 1395 et seq.) to assist certain hospitals in defraying the cost of
			 screening for, and the subsequent treatment of, MRSA (or similar infections).
			 In preparing such report, the Secretary shall give special consideration to the
			 needs of rural, critical access, sole community, and Medicare dependent
			 hospitals, and disproportionate share hospitals and other hospitals with a
			 disproportionate share of immune compromised patients.
				(c)Best
			 practicesIn addition to any other best practices contained in
			 the regulations promulgated under subsection (a), all hospitals shall comply
			 with the following:
				(1)A hospital shall
			 require contact (barrier) precautions, as determined by the Secretary, be taken
			 when treating patients who test positive for MRSA colonization (as defined by
			 the Centers for Disease Control and Prevention).
				(2)Where possible, a
			 hospital will isolate, with the same staffing ratio per bed as in the
			 non-isolated beds of the hospital, or cohort patients colonized or infected
			 with MRSA, control and monitor the movements of such patients within the
			 hospital, and take whatever steps are needed to stop the transmission of MRSA
			 bacteria to patients who did not come into the hospital infected or colonized
			 with such bacteria. The Secretary may suspend the application of this paragraph
			 in the case of an emergency.
				(3)All patients
			 tested for MRSA shall be informed of the results and such results shall be
			 noted in the patient's medical records.
				(4)Patients being
			 discharged from intensive care units shall be tested again for MRSA, and those
			 patients testing positive will be informed of their status, and that status
			 will be noted in the patient's medical records in case of readmittance to a
			 hospital.
				(5)A hospital shall
			 educate their staff concerning modes of transmission of MRSA, use of protective
			 equipment, disinfection policies and procedures, and other preventive
			 measures.
				(d)Reporting
				(1)In
			 generalNot later than January 1, 2009, all hospitals shall,
			 using the National Healthcare Safety Network of the Centers for Disease Control
			 and Prevention, report the number of cases of hospital-acquired MRSA and other
			 resistant infection rates that occur in the hospital facility. The Secretary
			 shall develop a process for the risk adjustment of such reports by
			 hospitals.
				(2)PublicationThe
			 Secretary shall develop a system for the publication of hospital-specific MRSA
			 and other infection rates.
				(e)Non-Hospital
			 Medicare Providers
				(1)MRSA infection
			 reportingThe Secretary, using the MRSA and other infection
			 information identified under section (b) and such other billing and coding
			 information as necessary, shall develop a system of identifying infected
			 transferred patients. The Secretary shall define by regulation the term
			 infected transferred patient, and such term shall include any patient who,
			 after discharge from, or treatment at, a non-hospital Medicare provider
			 (including, but not limited to, a skilled nursing facility, end stage renal
			 disease program, or ambulatory surgical center), is admitted directly (or
			 within 5 days of such discharge or treatment) to the hospital with MRSA (or
			 other infection). The Secretary shall establish a system to promptly inform any
			 facility that has transferred an infected patient. Unless such facility can
			 provide a reasonable explanation that the infection was not acquired in that
			 facility, the facility shall submit to the Secretary a MRSA infection action
			 plan to reduce such infections.
				(2)AssistanceThe
			 Secretary shall promulgate regulations to develop a program to provide
			 technical assistance and educational materials to non-hospital Medicare
			 providers described in paragraph (1) in order to assist in preventing
			 subsequent MRSA infections.
				(3)Publication of
			 certain informationIf a non-hospital Medicare provider
			 identified in a report submitted under paragraph (1) fails to take steps, as
			 described in the action plan submitted under such paragraph, to combat MRSA
			 infections, the Secretary shall publish the name of the provider and the number
			 of MRSA infections from such provider in the previous year.
				(f)Assistance
				(1)In
			 generalTo provide for the rapid implementation of MRSA screening
			 programs and initiatives through the installation of certified MRSA screening
			 equipment and the provision of necessary support services, a hospital may
			 submit an application to the Secretary for a 1-year increase in the amount of
			 the capital-related costs payment made to the hospital under the prospective
			 payment system under section 1886(g) of the Social Security Act (42 U.S.C.
			 1395ww(g)). The Secretary shall approve all requests that the Secretary
			 determines are reasonable and necessary.
				(2)RepaymentA
			 hospital that receives an increase under paragraph (1) shall, not later than 4
			 years after the date of receipt of such increase, reimburse the Secretary for
			 the costs of such increase. Such costs shall include the accrual of interest at
			 the rate payable for Federal Treasury notes. Such reimbursement may be in the
			 form of reduced capital-related costs payments to the hospital under the system
			 described in paragraph (1) for the years following the year in which the
			 increase was received.
				(3)Certification
			 systemNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall promulgate regulations for the development of a
			 system to certify appropriate MRSA screening and support services for purposes
			 of this subsection.
				
